Accordingly, petitioner has not met his burden of demonstrating that our
                    intervention is warranted, Pan, 120 Nev. at 228, 88 P.3d at 844, and we
                    therefore deny the petition. NRAP 21(b)(1).
                               It is so ORDERED.




                                                                  Gibbons




                    cc:   Jerry L.O.
                          Attorney General/Carson City
                          Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ate°